HAFETZ & NECHELES LLP
ATTORNEYS AT LAW

1 0 EAsT 40™ STREET, 48™ FLOOR
NEWYORK, N.Y. 10016
TELEPHONE: (212) 997-7400
TELECOPIER. (2 I 2) 997-7646

                                                November 14, 2019    11 U~..._OC:::,,,.~•=·-~~::::•~:::·NY;·:'·;.=======
                                                                                                                 :
VIAECF                                                               il DOCU~IBNT
Honorable Sidney H. Stein                                             ri ELECTRONICALLY FILBD
                                                                     u
United States District Judge                                         i \:


Southern District of New York                                        i1 DOC#:
500 Pearl Street
                                                                            DATE Ffl-,,.-ED_;_/__,_....,
                                                                                                    '.:> ,,_,__
New York, N.Y.10007                                                  ur-.
        Re:     United States v. Shimen Liebowitz, 16-cr-629 (SHS)
Dear Judge Stein:

      We write to respectfully request permission for Mr. Liebowitz to travel to
Australia from December 17, 2019, through January 2, 2020.

       Mr. Liebowitz was sentenced by Your Honor to twenty-four months'
imprisonment, as well as a three-year term of supervised release. He was released from
prison on June 1, 2018, and is now in middle of his term of supervised release. He has
been fully compliant with all the terms of his supervised release.

        Mr. Liebowitz would like to travel to Melbourne, Australia, to visit his maternal
grandparents, and other family members, who live there. In particular, he would like to
visit his grandparents after their loss of one of their daughters (Mr. Liebowitz's aunt),
who died two weeks ago.

        I have spoken to both the U.S. Attorney's Office and Mr. Liebowitz's probation
officer, neither of whom have any objection to this request. We will provide full details
of Mr. Liebowitz' s itinerary to his probation officer.



                                                 Respectfully submitted,

                                                          s
                                          By:    Hafetz & Necheles LLP
                                                 Gedalia M. Stern

cc: AUSA Scott Hartman (via ECF)
    PO Deanna Paige (via email)
